
	
		I
		112th CONGRESS
		2d Session
		H. R. 6071
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To make supplemental appropriations for medical and
		  prosthetic research of the Department of Veterans Affairs for fiscal year
		  2012.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Medical and Prosthetic Research Supplemental
			 Appropriations Act, 2012.
		2.Supplemental
			 appropriations for Medical and Prosthetic ResearchThe
			 following amount is appropriated, out of any money in the Treasury not
			 otherwise appropriated, for fiscal year 2012:
			Department of Veterans
		  Affairs
			Veterans Health
		  Administration
			Medical
		  and Prosthetic ResearchFor an
		  additional amount for necessary expenses in carrying out programs of medical
		  and prosthetic research and development as authorized by chapter 73 of title
		  38, United States Code, $28,326,000, to remain available until September 30,
		  2013.
			3.RescissionOf the unobligated funds made available for
			 Department of Defense—Department of Defense Base Closure Account
			 2005 in title I of division H of the Consolidated Appropriations Act,
			 2012 (Public Law 112–74), $28,326,000 is rescinded.
		
